Newburger, J.
Plaintiff seeks to recover upon a decree of a Nevada court the sum of $4,539.10, principal and interest, conceded by defendant to be unpaid. The question of jurisdiction has been determined both by the Supreme Court of Nevada and our own court. See Tiedemann v. Tiedemann, 35 Nev. 259, and 36 id. 494; opinion of Mr. Justice Erlanger, N. Y. L. J., March 12, 1915, affirmed by the Appellate Division June 26, 1915. Therefore the plaintiff is entitled to recover the amount awarded, under the decree, but I am asked to compel the defendant to account “as to all community property belonging to the. plaintiff and defendant, wherever situated.” It has been repeatedly held in this. state that “as to all judgments, if they once and for all establish a debt or other- obligation' against a party, the record is available in other *418jurisdictions as a foundation for a judgment there.” See France v. France, 79 App. Div. 291, and cases therein cited. The laws of Nevada providing for community interest and the decree providing that defendant account for all community property belonging to plaintiff and defendant wherever situated fix the status of the parties, and plaintiff is entitled to a decree as prayed for.
Judgment for plaintiff.